Case 3:19-cv-02517-JSC Document 14 Filed 09/12/19 Page 1 of 3

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address) TELEPHONE NUMBER FOR COURT USE ONLY
JOHN COWAN SBN 168110 (888) 252-1231
LAW OFFICES OF JOHN E. COWAN

100 PINE STREET SUITE 1250

SAN FRANCISCO, CA 94111

ATTORNEY FOR Plaintiff

 

NORTHERN DISTRICT, OAKLAND
1301 Clay Street Ste 400 S
Oakland, CA 92707

 

SHORT TITLE OF CASE:
LATHAM, et al., SCOTT

 

DATE: TIME: DEP./DIV. CASE NUMBER:
3:19-CV-02517-JSC

 

Declaration of Service Ref. No. or File No:
3:19-CV-02517-JSC

 

 

 

 

United States District Court

| certify that | am authorized to serve the Summons and Complaint in the within action pursuant to F.R.Civ.P 4(c) and that I served the:
SUMMONS AND COMPLAINT, ADR PROCEDURES HANDBOOK;

On: PATRICK GUEVARA

| served the summons at:

6754 Bernal Ave #411 Pleasanton, CA 94566

On: 9/9/2019 Date: 02:39 PM

In the above mentioned action by substituted service and leaving with
"JOHN DOE" (Gender: M Age: 25 Height: 6'2" Weight: 170 Race: Indian Hair: Black Other: ) - EMPLOYEE

A declaration of diligence and/or mailing is attached if applicable

Person attempting service:

a. Name: Joshua Hutchinson

b. Address: P.O. Box 5383, Walnut Creek, CA 94596
c. Telephone number: 800-675-6666

d. The fee for this service was: 50.00

e. |am an independent contractor:

{ declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.

—< Sinan

 

 

ee Ee Joshua Hutchirison Date: 09/11/2019

Legal Services

 

Declaration of Service Invoice #: 2967466-01
Case 3:19-cv-02517-JSC Document 14 Filed 09/12/19 Page 2 of 3

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address) TELEPHONE NUMBER FOR COURT USE ONLY
JOHN COWAN SBN 168110 (888) 252-1231
LAW OFFICES OF JOHN E. COWAN

100 PINE STREET SUITE 1250

SAN FRANCISCO, CA 94111

ATTORNEY FOR Plaintiff

 

NORTHERN DISTRICT, OAKLAND
1301 Clay Street Ste 400 S
Oakland, CA 92707

 

SHORT TITLE OF CASE:
LATHAM, et al., SCOTT

 

DATE: TIME: DEP./DIV. CASE NUMBER:
3:19-CV-02517-JSC

 

Declaration of Diligence Ref. No. or File No:
3:19-CV-02517-JSC

 

 

 

 

United States District Court

Person to Serve: PATRICK GUEVARA

Documents Received: SUMMONS AND COMPLAINT, ADR PROCEDURES HANDBOOK;

|, the undersigned, declare under penalty of perjury that | was on the date herein referred to over the age of 21 years and not a party to the
within entitled action. The following attempts were made to effect personal service:

Sep 07 2019 08:33 6754 Bernal Ave #411, Pleasanton, CA 94566; THIS IS A UPS STORE. IT IS CLOSED AT THIS TIME.
AM
Sep 09 2019 02:39 6754 Bernal Ave # 411, Pleasanton, CA 94566; THE EMPLOYEE CONFIRMED THE SUBJECT HAS BOX

PM #411 HERE.
Person attempting service:

a. Name: Joshua Hutchinson

b. Address: P.O. Box 5383, Walnut Creek, CA 94596
c. Telephone number: 800-675-6666

d. The fee for this service was: 50.00

e. lam an independent contractor:

| declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.

 

 

= li Joshua Hutefingon 2” Date: 09/11/2019

Legal Services

 

Declaration of Diligence Invoice #: 2967466-01
Case 3:19-cv-02517-JSC Document 14 Filed 09/12/19 Page 3 of 3

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address) TELEPHONE NUMBER FOR COURT USE ONLY
JOHN COWAN SBN 168110 (888) 252-1231
LAW OFFICES OF JOHN E. COWAN

100 PINE STREET SUITE 1250

SAN FRANCISCO, CA 94111

ATTORNEY FOR Plaintiff

 

NORTHERN DISTRICT, OAKLAND
1301 Clay Street Ste 400 S
Oakland, CA 92707

 

SHORT TITLE OF CASE:
LATHAM, et al., SCOTT

 

DATE: TIME: DEPJ/DIV. CASE NUMBER:
3:19-CV-02517-JSC

 

Declaration of Service by Mail Ref. No. or File No:
3:19-CV-02517-JSC

 

 

 

 

United States District Court

|, the undersigned, declare under penalty of perjury that ! was on the date herein referred to over the age of 21 years andnot a party to the

within entitled action.

On 09/10/2019, | served the within:
SUMMONS AND COMPLAINT, ADR PROCEDURES HANDBOOK;

On the defendant, in said action by placing a true copy thereof enclosed in a sealed envelope with postage thereon pre-paid for first class
in the United States mail at: Walnut Creek, California, addressed as follows:

PATRICK GUEVARA
6754 Bernal Ave #411 Pleasanton, CA 94566

Declarant:

a. Name: Sofija Schoevaars

b. Address: P.O. Box 5383, Walnut Creek, CA 94596
c. Telephone number: 800-675-6666

d. The fee for this service was: 50.00

| declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.

 

D Pie Sofija Schoevaars Date: 09/11/2019

Legal Services

 

Declaration of Service by Mail Invoice #: 2967466-01
